Title: To George Washington from Charles Burrall, 6 January 1795
From: Burrall, Charles
To: Washington, George


        
          Sir
          Philadelphia January 6, 1795
        
        The office of Postmaster General being vacated by Colo. Pickerings late removal to the War Department, permit me in the most respectful manner to offer myself as a candidate to supply the vacancy. Confiding implicitly in your disposition to do

justice to every individual, as well as your vigilance to promote the public service I should not have troubled you with a direct application, but from an apprehension that my silence might be construed into a waver of any claim to the appointment, or a disregard of some necessary form for obtaining it.
        How far a constant attention to the business of the Department for several years has rendered me competent to the execution of the trust which I solicit, Colo. Pickering (by whose occasional absence in the prosecution of services more immediately important to his country, the whole charge of the department has sometimes devolved on me) is able to judge, and will I am persuaded be willing to declare. To him therefore, sir, I chearfully refer on that point, and should any additional testimonial of general character be required, I have the satisfaction of appealing not only to the same source of information, but likewise to the sentiments of many members of congress from every quarter of the Union.
        Under these circumstances I presume it would be improper to detain you longer than to assure you, that I shall receive the appointment with gratitude, and perform its duties with fidelity. I have the honor to be, Sir, with the greatest respect, your most obedient servant
        
          Chas Burrall
        
      